                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

 UNITED STATES OF AMERICA,                         §
                                                   §
                                      Plaintiff,   §
                                                   §     Criminal No. 2:19-CR-00057-Z
 VS.                                               §
                                                   §
 FELIX DELEON                                      §
                                                   §
                                                   §
                                    Defendant.     §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                       CONCERNING PLEA OF GUILTY

       On July 18, 2019, the United States Magistrate Judge issued a Report and Recommendation

Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause.

Defendant Felix Deleon (“Deleon”) filed no objections to the Report and Recommendation within

the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all

relevant matters of record in the above referenced cause—including the elements of the offense,

Factual Resume, and Plea Agreement—and thereby determined that the Report and

Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by

the United States District Court. Accordingly, the Court hereby (1) FINDS that the guilty plea of

Defendant Deleon was knowingly and voluntarily entered; (2) ACCEPTS the guilty plea of

Defendant Deleon; and (3) ADJUDGES Defendant Deleon guilty of Count One in violation of

18 U.S.C. §§ 2252A(a)(l). Sentence will be imposed in accordance with the Court’s sentencing

scheduling order.


       SO ORDERED, August 7, 2019.

                                                    _________________________________
                                                    MATTHEW J. KACSMARYK
                                                    UNITED STATES DISTRICT JUDGE
